Citation Nr: 1827666	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran is competent to receive direct payment of Department of Veterans Affairs (VA) disability compensation benefits.

REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from August 1970 to August 1974.  The Board notes that the Veteran's DD 214 is not contained in his record, so the details of his service are taken from his request for benefits.  
This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the VA Regional Office (RO) in Columbia, South Carolina, which found that the Veteran was not competent to handle the disbursement of funds.


FINDINGS OF FACT

1.  On March 30, 2018, the Board remanded the appeal for additional development.

2.  The Veteran died on March [REDACTED], 2018.  Thus, the Veteran died before the Board remanded the appeal.  


CONCLUSIONS OF LAW

1.  The March 30, 2018 Board remand is vacated.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his representative, or on the Board's own motion, when a Veteran has been denied due process of the law, or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).

When the Board issued the March 30, 2018 remand, the Board was unaware that the Veteran, who submitted the appeal, had died on March 21, 2018.  As a result of the Veteran's death, the Board had no jurisdiction to issue the remand, and, therefore, the remand must be vacated.  

II.  Dismissal
 
Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 





ORDER

The Board's March 2018 remand is vacated.

The appeal is dismissed.




		
DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


